DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-8 and 11-21 are pending in the application, with claims 1, 5, and 11 amended, claims 9-10 canceled, and new claim 21 added.
Response to Arguments
 	Applicants’ 3/8/21 claim amendments and arguments have been fully considered but are not found persuasive and/or where the claim amendments necessitated new grounds of rejection.

 	As to claim 1, Applicants argue on pages 6-7 that von Dyck does not teach or suggest the new limitation that the tube is made integral with the waste collection apparatus. 	This is not persuasive, as, while Von Dyck also does not specifically disclose that the tube is made integral with the waste collection apparatus, it would have obvious to one of ordinary skill in the art before the effective filing date to make integral the tube and the waste collection apparatus, and one of skill would have been motivated to do so, in order to simplify the use of the device by changing out the device would be much easier for the user as a single device instead of having to insert and remove the tube and the waste collection apparatus separately; and where making integral one component with another of a device which differed from the prior art in how the components were positioned together does not patentably distinguish the cited art as it would be merely a matter of obvious engineering choice. MPEP 2144.04(V)(B). 

 	As to independent claim 11, Applicants argue on pages 7-8 that von Dyck fails to teach or suggest the new limitation that:  	 	(a) the sealing mechanism is disposed between the proximal end of the tube and the retention mechanism positioned at the distal end of the tube; and  	 	(b) the tube is inserted into (see 112b rejection above) the stoma such that the distal end is disposed within the body is disposed outside the body. 	This is not persuasive as, upon further search and consideration necessitated by the amendments to the claim, von Dyck teaches or suggests these new limitations.  In particular, von Dyck teaches or suggests that: 		a sealing mechanism 916B (second bolster 916B Fig.36-38;Col.21,ll.) extending axially along an external length of the tube 14’ between the proximal end (adjacent faceplate 212 Fig.38) and the distal end of the tube 14’ (ostomy port aligned axially within stoma into body of user with catheter/tube portion 14’ proximal 1st bolster/retention 916A and axial 2nd bolster/sealing 916B mechanisms (as 
    PNG
    media_image1.png
    334
    339
    media_image1.png
    Greyscale
claimed below) Fig. 36-38;Col.21,ll.33 to Col.22,ll.25); 		a retention mechanism 916A (1st bolster 916A Fig.36-38;Col.21,ll.49-60) positioned at the distal end of the tube 14’ Fig.36-38,  		such that the sealing mechanism 916B is disposed between the proximal end (adjacent 212 Fig.38) of the tube 14 and the retention mechanism 916A Fig.36-38, the retention mechanism 916A being separate from the sealing mechanism (916B as separate elements Fig.38), 	  	the tube 14’ (catheter 14’ Fig.36-38;Col.21,ll.35) extends along the axial direction between the distal end and the proximal end, the tube (catheter 14’) (Fig.36- inserted into (see 112b rejection above) the stoma such that the distal end (distal to retention mechanism 916A Fig.38) is disposed within the body (Col.21,ll.44-47) and the proximal end (adjacent 212 Fig.38) is disposed outside the body (Col.19,ll.52-57;Col.19,ll.26-27). 	Thus, von Dyck teaches these new limitations of claim 11, necessitated the new grounds of rejection, as presented above.
 	Applicants argue the same limitations for the remaining claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Independent claims 1 and 11 have been amended (necessitating the new grounds or rejection) to recite a method step in a device claim, where claims 1 and 11, ll.5-6; recite that the tube is “inserted into the stoma such that the distal end is disposed within the body and the proximal end is disposed outside the body”.   A single claim that claims both an apparatus and method steps of using the apparatus is indefinite under 35 USC 112(b) MPEP 2173.05(p)(II).  The remaining claims are rejected as being dependent upon a rejected base claim.  Appropriate correction is required, e.g., wherein the tube is configured to be inserted into the stoma such that the distal end is disposed within the body and the proximal end is disposed outside the body”.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not Claims 1-8 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Von-Dyck (US 6485476 B1).

    PNG
    media_image2.png
    401
    337
    media_image2.png
    Greyscale
	As to claim 1, Von-Dyck discloses a device for insertion into a stoma formed in a body of a patient (Abstract), the device defining an axial direction from a distal end to a proximal end spaced apart along the axial direction (ostomy port aligned axially within stoma into body of user with catheter/tube portion 14’ proximal 1st bolster/retention 916A and axial 2nd bolster/sealing 916B mechanisms (as claimed below) Fig. 36-38;Col.21,ll.33 to Col.22,ll.25), the device comprising: 	a tube 14’ (catheter 14’ Fig.36-38;Col.21,ll.35) extending along the axial direction between the distal end and the proximal end (Col.21,ll.44-45), the tube 14’ defining a path for movement of waste (Fig.36-38;Col.4,ll.39-59); the tube 14 [configured to be] inserted into (see 112b rejection above) the stoma such that the distal end (adjacent 916A Fig.38) is disposed within the body (Col.21,ll.44-47) and the proximal end (adjacent 212 Fig.38) is disposed outside the body (Col.19,ll.52-57;Col.19,ll.26-27); 
 	a sealing mechanism 916B (second bolster 916B Fig.36-38;Col.21,ll.45-67) extending axially along an external length of the tube 14’ between the proximal end and the distal end of the tube 14’ (ostomy port aligned axially within stoma into body of user st bolster/retention 916A and axial 2nd bolster/sealing 916B mechanisms (as 
    PNG
    media_image1.png
    334
    339
    media_image1.png
    Greyscale
claimed below) Fig. 36-38;Col.21,ll.33 to Col.22,ll.25); 		 	the sealing mechanism 916B having an insertion position (deflated/rest position Fig.36;Col.7,ll.17-18)  and a sealing position (inflated under pressure Fig.37; Col.7,ll.20);  
 	a waste collection apparatus 86 (pouch 86/Fig.7-8;Col.5,ll.34-37;Col.24,ll.32-Col.25,ll.5) that connects to the tube, such that the waste collection pouch and the tube are inseparable (where bag 86 has connector 98 connecting directly to tube 14 Fig.8;Col.24,ll.46-48); and

    PNG
    media_image3.png
    340
    299
    media_image3.png
    Greyscale
	
 	wherein the sealing mechanism 916B expands against the stoma in the sealing position (Fig.36-38 Col.21,ll.44-47; inflated under pressure Fig.37; Col.7,ll.20), and
 	in order to provide a continent ostomy port that can be non-surgically installed in a new stoma or an existing ostomy to provide greater freedom of movement, longer wear times (at least 29 days) with or without using an ostomy bag that prevents leakage by use of inflatable sealing and retention mechanisms as 1st and 2nd bolsters that: Von-Dyck does not specifically disclose all of the limitations in the same embodiment. 	However, it would have been obvious to one of ordinary skill in the art as of the effective filing date to combine or rearrange different elements of different embodiments, and one of skill would have been motivated to do so, where Von-Dyck specifically teaches such modifications, and in order to provide a continent ostomy port that can be non-surgically installed in a new stoma or an existing ostomy to provide greater freedom of movement, longer wear times (at least 29 days) with or without using an ostomy bag that prevents leakage by use of inflatable sealing and retention mechanisms as 1st and 2nd bolsters that: provide liquid tight attachment; reduce the incidence of stoma prolapse, retraction, and strictures; and provide an improved seal and compatibility with irregularly shaped or contoured stomas and elderly or obese patients or those having changes in the body of the user. 
 	Von Dyck also does not specifically disclose that the tube is made integral with the waste collection apparatus. 	However, it would have obvious to one of ordinary skill in the art before the effective filing date to make integral the tube and the waste collection apparatus, and one of skill would have been motivated to do so, in order to simplify the use of the device by changing out the device would be much easier for the user as a single device instead of having to insert and remove the tube and the waste collection apparatus separately; and where making integral one component with another of a device which differed from the prior art in how the components were positioned together does not 

    PNG
    media_image2.png
    401
    337
    media_image2.png
    Greyscale
	As to claim 11, Von-Dyck discloses a device for insertion into a stoma formed in a body of a patient (Abstract), the device defining an axial direction from a distal end to a proximal end spaced apart along the axial direction (ostomy port aligned axially within stoma into body of user with catheter/tube portion 14’ proximal 1st bolster/retention 916A and axial 2nd bolster/sealing 916B mechanisms (as claimed below) Fig. 36-38;Col.21,ll.33 to Col.22,ll.25),  	the device comprising: 	a tube 14’ (catheter 14’ Fig.36-38;Col.21,ll.35) extending along the axial direction between the distal end and the proximal end, the tube (catheter 14’) defining a path for movement of waste (Fig.36-38;Col.4,ll.39-59); the tube 14 [configured to be] inserted into (see 112b rejection above) the stoma such that the distal end (adjacent 916A Fig.38) is disposed within the body (Col.21,ll.44-47) and the proximal end (adjacent 212 Fig.38) is disposed outside the body (Col.19,ll.52-57;Col.19,ll.26-27);
  	a sealing mechanism 916B (second bolster 916B Fig.36-38;Col.21,ll.) extending axially along an external length of the tube 14’ between the proximal end and the distal end of the tube 14’ (ostomy port aligned axially within stoma into body of user with catheter/tube portion 14’ proximal 1st bolster/retention 916A and axial 2nd 
    PNG
    media_image1.png
    334
    339
    media_image1.png
    Greyscale
claimed below) Fig. 36-38;Col.21,ll.33 to Col.22,ll.25); 		the sealing mechanism 916B having an insertion position (deflated/rest position Fig.36;Col.7,ll.17-18)  and a sealing position (inflated 
    PNG
    media_image3.png
    340
    299
    media_image3.png
    Greyscale
under pressure Fig.37; Col.7,ll.20); and
 	a retention mechanism 916A (1st bolster 916A Fig.36-38;Col.21,ll.49-60) positioned at the distal end of the tube 14’ Fig.36-38, such that the sealing mechanism 916B is disposed between the proximal end (adjacent 212 Fig.38) of the tube 14 and the retention mechanism 916A Fig.36-38, the retention mechanism 916A being separate from the sealing mechanism (916B), the retention mechanism 916A having an insertion position (deflated/rest position Fig.36;Col.7,ll.17-18) and a retention position (inflated under pressure Fig.37; Col.7,ll.20);
 	wherein the sealing mechanism 916B expands against the stoma in the sealing position (Fig.36-38;Col.,ll.45-48), and
 	wherein the retention mechanism 916A expands to a diameter greater than the diameter of the stoma in the retention position (Fig.37-38;Col.,ll.49-51);  	in order to provide a continent ostomy port that can be non-surgically installed in st and 2nd bolsters that: provide liquid tight attachment (Col.2,ll.53-Col.3,ll.26); reduce the incidence of stoma prolapse, retraction, and strictures (Col.3,ll.52-55); and provide an improved seal and compatibility with irregularly shaped or contoured stomas and elderly or obese patients or those having changes in the body of the user (Col.3,ll.64 to Col.4,ll.9). 	Von-Dyck also discloses that the disclosed embodiments are not limiting and the different aspects of the sealing and retention mechanisms as the disclosed bolsters can be varied and interchanged without altering the scope of the disclosed inventions (Col.15,ll.39-44). 	Von-Dyck does not specifically disclose all of the limitations in the same embodiment. 	However, it would have been obvious to one of ordinary skill in the art as of the effective filing date to combine or rearrange different elements of different embodiments, and one of skill would have been motivated to do so, where Von-Dyck specifically teaches such modifications, and in order to provide a continent ostomy port that can be non-surgically installed in a new stoma or an existing ostomy to provide greater freedom of movement, longer wear times (at least 29 days) with or without using an ostomy bag that prevents leakage by use of inflatable sealing and retention mechanisms as 1st and 2nd bolsters that: provide liquid tight attachment; reduce the incidence of stoma prolapse, retraction, and strictures; and provide an improved seal and compatibility with irregularly shaped or contoured stomas and elderly or obese patients or those having changes in the body of the user.
	As to claims 2 and 12, Von-Dyck discloses the sealing mechanism (2nd bolster 916B) is an inflatable sealing balloon (ballooned form Fig.36-38;Col.24,ll.24-25), and wherein the sealing balloon 916B is deflated in the insertion position (deflated/rest position Fig.36;Col.7,ll.17-18), and wherein the sealing balloon is inflated in the sealing position (inflated under pressure Fig.37; Col.7,ll.20).


	As to claims 4 and 14, Von-Dyck discloses wherein the sealing balloon 916B has an inflated diameter and the tube 14’ has an outer diameter (Fig.36,38), and wherein the inflated diameter of the sealing balloon 916A is from 1.2 to 1.5 times the outer diameter of the tube (as provided over the tube 14’ and inflated to expand to side of intra-abdominal lumen as necessarily at least a 20% expansion Fig.36,38;Col.21,ll.45-48 due to fluid flow into the balloon/sealing mechanism 916B Col.22,ll.9-10). 	As to claim 5, Von-Dyck discloses that the device further comprises a retention mechanism 916A (1st bolster 916A Fig.36-38;Col.21,ll.49-60) at the distal end of the tube 14’ Fig.36-38, such that the sealing mechanism 916B is disposed between the proximal end of the tube (adjacent face plate 212 Fig.38) and the retention mechanism 916A Fig.36-38; the retention mechanism 916A being separate from the sealing mechanism 916B (Fig.36-38 as separate elements Fig.38); the retention mechanism 916A having an insertion position (deflated/rest position Fig.36;Col.7,ll.17-18) and a retention position (inflated under pressure Fig.37; Col.7,ll.20). 

	As to claims 6 and 15, Von-Dyck discloses wherein the retention mechanism (1st bolster 916A is an inflatable retention balloon (ballooned form Fig.36-38;Col.24,ll.24-25), and wherein the retention balloon of the retention mechanism 916A is deflated in the insertion position of the retention mechanism 916A (deflated/rest position Fig.36;Col.7,ll.17-18), and wherein the retention balloon is inflated in the retention position of the retention mechanism (inflated under pressure Fig.37; Col.7,ll.20).

	As to claims 7 and 16, Von-Dyck discloses wherein the retention balloon [as retention mechanism 916A] has an inflated diameter and the tube 14’ has an outer diameter (Fig.37, as presented above), and wherein the inflated diameter of the retention balloon 916A is at least twice the outer diameter of the tube 14’ (as provided 

	As to claims 8 and 17, Von-Dyck discloses that the device further comprises a first inflation valve for inflating the sealing balloon 916B and a second inflation valve for inflating the retention balloon 916A (one or more inflation/deflation valves for inflating bolsters/balloons Col.19,ll.31-33).	As to claim 12, Von-Dyck discloses the sealing mechanism (2nd bolster 916B) is an inflatable sealing balloon (ballooned form Fig.36-38;Col.24,ll.24-25), and wherein the sealing balloon 916B is deflated in the insertion position (deflated/rest position Fig.36;Col.7,ll.17-18), and wherein the sealing balloon is inflated in the sealing position (inflated under pressure Fig.37; Col.7,ll.20).

	As to claim 18, Von-Dyck discloses that the device further comprises an inflation valve for inflating both the sealing balloon and the retention balloon (one or more inflation/deflation valves for inflating bolsters/balloons Col.19,ll.31-33).

	As to claims 19, Von-Dyck discloses wherein the proximal end of the tube receives a connector 88 of a waste collection apparatus 86/88 (Fig.7-8;Col.5,ll.34-37;Col.24,ll.32-Col.25,ll.5), the waste collection apparatus 86/88 extending the path for movement of the waste into the waste collection apparatus (Fig.7-8;Col.5,ll.34-37;Col.24,ll.32-Col.25,ll.5).
	As to claim 20, Von-Dyck discloses wherein the tube (catheter 14) is a thin walled tube (Fig.36-38;Col.9,ll.58-Col.10,ll.17).

	As to claim 21, Von-Dyck discloses wherein the proximal end of the tube 14 receives the connector 83 of a waste collection apparatus to removably connect the 

Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered: pertinent to applicant's disclosure (as provided in the attached PTO Form 892); relevant to Applicants’ disclosure; and is cited to show the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.